NO. 12-15-00222-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

DEBBIE TARVER,                                    §     APPEAL FROM THE 1ST
APPELLANT

V.                                                §     JUDICIAL DISTRICT COURT

JOSETTE NEWBERRY AND MONICA
NEWBERRY,                                         §     SAN AUGUSTINE COUNTY, TEXAS
APPELLEES

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for want of jurisdiction. The trial court’s judgment was
signed on April 23, 2015. Under the rules of appellate procedure, the notice of appeal must be
filed within thirty days after the judgment is signed. See TEX. R. APP. P. 26.1. However, the
underlying proceeding was a bench trial, and Appellant filed a timely request for findings of fact
and conclusions of law. See TEX. R. CIV. P. 296. This extended Appellant’s time for filing the
notice of appeal to July 22, 2015. See TEX. R. APP. P. 26.1(a) (providing that notice of appeal
must be filed within ninety days after judgment signed if any party timely files request for
findings of fact and conclusions of law). However, Appellant filed her notice of appeal on
August 24, 2015. Thereafter, she filed a motion in this court requesting an extension of time to
file the notice of appeal. See TEX. R. APP. P. 26.3.
       Rule 26.3 provides that a motion to extend the time for filing a notice of appeal must be
filed within fifteen days after the deadline for filing the notice of appeal. Id. Appellant’s notice
of appeal was due to have been filed on or before July 22, 2015. Therefore, her motion for
extension of time was due on or before August 6, 2015. However, Appellant filed the motion on
September 11, 2015. Because the motion was not filed on or before August 6, 2015, it was
untimely and must be overruled.1 See id.
         A timely notice of appeal must be filed in order to invoke this court’s jurisdiction. See
TEX. R. APP. P. 25.1(b). “Once the period for granting a motion for extension of time under Rule
[26.3] has passed, a party can no longer invoke the appellate court’s jurisdiction.” Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Consequently, we overrule the motion for extension
of time as untimely and dismiss the appeal for want of jurisdiction.
Opinion delivered September 16, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




         1
           Appellant explains in her motion for extension of time that she received no notice of the signed judgment
and therefore she never docketed the deadline for the notice of appeal. The procedure for extending the trial court’s
plenary power, and ultimately the appellate deadlines, is not available to Appellant because she did not receive
notice of the signed judgment within ninety days after its signing. See TEX. R. APP. P. 4.2(a)(1) (“But in no event
may the [extended time period] begin more than 90 days after the judgment or order was signed.”); TEX. R. CIV. P.
306a(5) (prescribing procedure for requesting additional time because of lack of notice of signed judgment); In re
The Lynd Co., 195 S.W.3d 682, 685 (Tex. 2006) (requiring proof that notice of judgment was received more than
twenty but less than ninety-one days after it was signed to extend postjudgment procedural timetables under Rule
306a(5)).


                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       SEPTEMBER 16, 2015


                                        NO. 12-15-00222-CV


                               DEBBIE TARVER,
                                  Appellant
                                     V.
                   JOSETTE NEWBERRY AND MONICA NEWBERRY,
                                  Appellees


                                 Appeal from the 1st District Court
                    of San Augustine County, Texas (Tr.Ct.No. CV-12-9397)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.